Case 2:19-cv-01946-JAK-KS Document 104-1 Filed 03/31/20 Page 1 of 5 Page ID #:896


       Staci Jennifer Riordan (SBN 232659)
   1   sriordan@nixonpeabody.com
       Aaron M. Brian (SBN 213191)
   2   abrian@nixonpeabody.com
       Sydney R. Pritchett (SBN 319948)
   3   NIXON PEABODY, LLP
       300 South Grand Ave., Suite 4100
   4   Los Angeles, CA 90071
       Telephone: (213) 629-6000
   5   Facsimile: (213) 629-6001
   6   Attorneys for Plaintiff
       NOTORIOUS B.I.G. LLC
   7
   8
   9
                                   UNITED STATES DISTRICT COURT
  10
                                 CENTRAL DISTRICT OF CALIFORNIA
  11
  12   NOTORIOUS B.I.G., a Delaware                   Case No. 19-cv-01946 JAK (KSx)
       limited liability company,
  13
                          Plaintiff,                  DECLARATION OF SYDNEY R.
  14                                                  PRITCHETT IN SUPPORT OF
                  vs.                                 PLAINTIFF’S MOTION TO
  15                                                  COMPEL AND FOR SANCTIONS
       Yes. Snowboards, Nidecker Group,
  16   Chi Modu, an individual, Nidecker
       US, Inc., a Washington Corporation,            Hearing date:      May 6, 2020
  17   Nidecker SA, a Switzerland                     Time:              10:00 a.m.
       Corporation, DOES 3-8,                         Location:          Courtroom 580
  18
                          Defendants.                 Post-Mediation
  19                                                  Status Conf.:       Postponed
                                                      Discovery cutoff date: Postponed
  20                                                  Pre-trial conference date: Not yet set
                                                      Trial date:                Not yet set
  21                                                  Complaint Filed:       March 15, 2019
  22
  23
  24              I, Sydney Pritchett, hereby declare as follows,
  25
  26              1.      I am an attorney at Nixon Peabody LLP, attorneys of record for
  27   Plaintiff Notorious B.I.G., LLC. I am licensed to practice law in Federal and State
  28   court in California. I have personal knowledge of the following facts, and if called
                                                -1-                        Case No. 2:19-cv-01946
                                   DECLARATION OF SYDNEY R. PRITCHETT
       4848-5875-4477.2
Case 2:19-cv-01946-JAK-KS Document 104-1 Filed 03/31/20 Page 2 of 5 Page ID #:897



   1   as a witness, could and would competently testify thereto under oath.
   2              2.      Plaintiff Notorious B.I.G. LLC served requests for the production of
   3   documents, interrogatories, and requests for admission on defendant Chi Modu on
   4   August 2, 2019.
   5              3.      Chi Modu served untimely and incomplete responses to these
   6   discovery requests on September 13, 2019.
   7              4.      At the time this motion to compel was filed, Chi Modu had produced
   8   only four documents in response to the Discovery Requests.
   9              5.      Plaintiff’s counsel and defendant Chi Modu met and conferred as
  10   required by Local Rule 37-1 on October 30, 2019. A summary of the meet and
  11   confer conversation that was sent to Mr. Modu is attached hereto as Exhibit A.
  12              6.      As required by Local Rule 37, before the above meet and confer,
  13   Plaintiff’s counsel sent defendant Chi Modu a letter outlining the deficiencies in his
  14   discovery responses. A copy of that letter is attached hereto as Exhibit B.
  15              7.      Following a pre-motion telephonic conference with the Honorable
  16   Karen Stevenson, Chi Modu served supplemental discovery responses on
  17   December 17, 2019.
  18              8.      Plaintiff’s counsel and defendant Chi Modu met and conferred as
  19   required by Local Rule 37-1 on January 23, 2020 to discuss the deficiencies that
  20   still remained in Chi Modu’s supplemental responses. A summary of the meet and
  21   confer conversation that was sent to Mr. Modu is attached hereto as Exhibit C.
  22              9.      During this meet and confer, Mr. Modu promised to supplement his
  23   discovery responses again by February 3, 2020.
  24              10.     No supplemental responses were delivered.
  25              11.     On February 20, 2020 Mr. Modu informed Plaintiff’s counsel that
  26   rather than participate in the discovery process he planned to file a motion to stay
  27   discovery until the hearing on his motion for summary judgment.
  28              12.     On March 2, 2020 a pre-motion telephonic conference was held and
                                                     -2-                    Case No. 2:19-cv-01946
                                  DECLARATION OF SYDNEY R. PRITCHETT
       4848-5875-4477.2
Case 2:19-cv-01946-JAK-KS Document 104-1 Filed 03/31/20 Page 3 of 5 Page ID #:898



   1   Plaintiff was authorized to file a motion to compel through the joint stipulation
   2   process.
   3              13.     The order establishing the initial case schedule is attached hereto as
   4   Exhibit D.
   5              14.     On March 17, 2020, I sent a copy of Plaintiff’s portion of the joint
   6   stipulation to Mr. Modu, with instructions for how and when to return his portion.
   7   See Exhibit E. A true and correct copy of Plaintiff’s portion of the joint stipulation
   8   as sent to Defendant is attached hereto as Exhibit F.
   9              15.     On March 25, 2020 I reached out to Mr. Modu to alert him that his
  10   portion was untimely and to offer him additional time to provide his portion of the
  11   joint stipulation. See Exhibit E.
  12              16.     On March 26, 2020 Mr. Modu responded that he did not plan to
  13   participate in the joint stipulation process and Plaintiff was authorized to file their
  14   motion to compel without his portions. See Exhibit E.
  15              17.     To date, the attorneys connected to this matter have expended in
  16   excess of 47 hours in connection with its attempts to receive proper and full
  17   discovery responses from Chi Modu.
  18              18.     In conformity with my firm’s practice, the attorneys have maintained
  19   time records reflecting their work activity and time spent on these attempts. A true
  20   and correct copy of said record is attached hereto as Exhibit G.
  21              19.     The total number of hours multiplied by the applicable billing rate per
  22   hour is $27,953.00.
  23              20.     Our firm has extensive experience with civil litigation, including
  24   obtaining the discovery necessary to support our claims.
  25              21.     I have been practicing law for 4 years. Based upon my experience and
  26   skill level, and the skill level required to litigate this case, my rate of approximately
  27   $495.00 an hour is reasonable.
  28              22.     To date, I have expended in excess of 37 hours on this case, as set
                                                      -3-                     Case No. 2:19-cv-01946
                                  DECLARATION OF SYDNEY R. PRITCHETT
       4848-5875-4477.2
Case 2:19-cv-01946-JAK-KS Document 104-1 Filed 03/31/20 Page 4 of 5 Page ID #:899



   1   forth in the schedule attached hereto as Exhibit G.
   2              23.     The total number of hours multiplied by my applicable billing rate per
   3   hour generates a “lodestar” amount of $16,663.50.
   4              24.     Staci Jennifer Riordan has been practicing law for 15 years and is a
   5   partner at Nixon Peabody, LLP. Based on her experience and skill level, and the
   6   skill level required to litigate this case, her rate of approximately $790.00 an hour is
   7   reasonable.
   8              25.     To date, she has expended in excess of 8 hours on this case, as set forth
   9   in the schedule attached hereto as Exhibit G.
  10              26.     The total number of her hours multiplied by her applicable billing rate
  11   per hour generates a “lodestar” amount of $5,986.00.
  12              27.     Ryan Duckett has been practicing law for 7 years. Based upon his
  13   experience and skill level, and the skill level required to litigate this case, his rate of
  14   approximately $650.00 an hour is reasonable.
  15              28.     To date, he has expended in excess of 7 hours on this case, as set forth
  16   in the schedule attached hereto as Exhibit G.
  17              29.     The total number of his hours multiplied by his applicable billing rate
  18   per hour generates a “lodestar amount” of $4,439.00.
  19              30.     Aaron Brian has been practicing law for more than 20 years and is
  20   Counsel at Nixon Peabody. Based upon his experience and skill level, and the skill
  21   level required to litigate this case, his rate of approximately $665.00 an hour is
  22   reasonable.
  23              31.     To date he has expended in excess of 1 hour on this case, as set forth in
  24   the schedule attached hereto as Exhibit G.
  25              32.     The total number of his hours multiplied by his applicable billing rate
  26   per hour generates a “lodestar amount” of $864.50.
  27              33.     We estimate an additional $4,055.00 in attorneys’ fees will be
  28   incurred in finalizing and filing a reply in support of the motion to compel, as well
                                                      -4-                    Case No. 2:19-cv-01946
                                  DECLARATION OF SYDNEY R. PRITCHETT
       4848-5875-4477.2
Case 2:19-cv-01946-JAK-KS Document 104-1 Filed 03/31/20 Page 5 of 5 Page ID #:900



   1   as attending the hearing on the motion. I estimate that I will spend in excess of 5
   2   hours in drafting, finalizing, and filing the reply in support of the motion to compel,
   3   as well as attending the hearing on this motion. This leads to a “lodestar” amount of
   4   $2,475.00. I estimate that Staci Riordan will spend in excess of 2 hours in drafting,
   5   finalizing, and filing the reply in support of the motion to compel. This leads to a
   6   “lodestar” amount of $1,580.00.
   7
   8              I declare under penalty of perjury that the foregoing is true and correct.
   9
  10   Dated: March 31, 2020                     NIXON PEABODY LLP
  11
  12
                                                 By: /s/ Sydney R. Pritchett
  13
                                                     Attorneys for Plaintiff
  14                                                 Notorious B.I.G.
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                     -5-                       Case No. 2:19-cv-01946
                                 DECLARATION OF SYDNEY R. PRITCHETT
       4848-5875-4477.2
